Case 1:18-cv-00385-WES-LDA Document 16 Filed 11/01/18 Page 1 of 11 PageID #: 612




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND


 ARTUR ANDRADE, JULIA ANDRADE, On
 behalf of themselves and all others so similarly
 situated,

                Plaintiffs,

 v.                                                 C.A. No. 1:18-cv-00385-WES-LDA

 OCWEN LOAN SERVICING, LLC; and
 HSBC BANK USA, N.A., AS TRUSTEE FOR
 OPTION ONE MORTGAGE LOAN TRUST
 2007-HL1,

               Defendants.


  DEFENDANTS’ COMBINED REPLY MEMORANDUM IN SUPPORT OF MOTION TO
     DISMISS PLAINTIFFS’ CLASS ACTION COMPLAINT AND OPPOSITION TO
                PLAINTIFFS’ MOTION FOR LEAVE TO AMEND

                                    I.      INTRODUCTION

        In response to Defendants’ Motion to Dismiss Plaintiffs’ Class Action Complaint

 Pursuant to Fed. R. Civ. P. 12(b)(6), Plaintiffs, Artur Andrade and Julia Andrade (“Plaintiffs”),

 request leave to amend their complaint in an effort to not only avoid a dismissal of their claims

 arising under R.I. Gen. Laws § 19-14.11-1, but also in an effort to generate a class with the

 addition of another borrower. Plaintiffs’ opposition memorandum, their memorandum of law in

 support of their request for leave to amend (which mirrors their opposition), and their proposed

 amended complaint, provide no additional facts or law to escape the futility of their argument

 concerning Ocwen Loan Servicing, LLC’s (“Ocwen”) licensing status or compliance with

 “applicable law” at foreclosure.




                                                                                  302745854V1 1010819
Case 1:18-cv-00385-WES-LDA Document 16 Filed 11/01/18 Page 2 of 11 PageID #: 613




            The Consent Order between Ocwen and the Rhode Island Department of Business

 Regulation addressed and resolved any claim Plaintiffs might raise concerning Ocwen’s

 licensing status. 1 Even assuming a viable challenge to Ocwen’s licensing status, Plaintiffs lack a

 private right of action to enforce any licensing requirements under the § 19-14.11-1 and cannot

 cure that right by seeking declaratory relief here. Plaintiffs can only speculate on the DBR’s

 intent to penalize Ocwen beyond the plain terms of the Consent Order by interpreting the order

 to claim all foreclosures conducted during this period are void, even though the Consent Order,

 by its very terms, superseded the Emergency Order, vacated all denials, and granted Ocwen the

 applications to which Plaintiffs now dispute. The Court should not permit this case to proceed for

 the simple reason that Plaintiffs are not the DBR, are not entitled to enforce Rhode Island’s

 licensing statute, and cannot expand the statute’s reach and the clear and express terms of the

 Consent Order to realize a private benefit of voiding out otherwise valid and enforceable

 foreclosures.

            Defendants submit this combined memorandum in further support of their Motion to

 Dismiss and to respond and oppose Plaintiffs’ attempted amendment of their Class Action

 Complaint.

                                               II.      ARGUMENT

            A.       The Class Action Complaint and Proposed Amended Class Action Complaint
                     Should be Dismissed Because the Rhode Island DJA Cannot Be Invoked to
                     Create a Private Right of Action Where the Underlying Statute Does Not Afford a
                     Right to Relief

            Plaintiffs devote significant argument in this action to explain that they are not in fact

 seeking damages for Defendants’ alleged violation of § 19-14.11-1, but rather a declaratory

 judgment that Defendants’ foreclosures violated the provisions of that statute. (Pls.’ Opp. at 15-
 1
     Terms not defined herein shall be ascribed their definition as set forth in Defendants’ Memorandum of Law.



                                                            2
                                                                                                   302745854V1 1010819
Case 1:18-cv-00385-WES-LDA Document 16 Filed 11/01/18 Page 3 of 11 PageID #: 614




 16; Pls.’ Mot for Leave to Amend at 2-3, 18-19.) Plaintiffs’ attempt to repackage their argument

 under Count I of the proposed Amended Complaint as a demand for declaratory relief does not

 alleviate Plaintiffs of the requirement or burden to demonstrate an actionable claim or right to

 relief. Simply put, it is inappropriate for Plaintiffs to rely on the Rhode Island Declaratory

 Judgment Act, R.I. Gen Laws § 9-30-1, et seq. (“DJA”), to circumvent the lack of a private right

 of action under § 19-14.11-1. 2

         In support of their newfound demand for declaratory relief, Plaintiffs claim that the DBR

 lacks authority to prevent private citizens from seeking a declaratory judgment that certain

 businesses have violated Rhode Island law. Plaintiffs rely upon R.I. Gen. Laws § 9-30-1 to argue

 that Rhode Island law permits individuals to seek a declaratory judgment as to whether a

 particular law has or has not been violated. Plaintiffs’ reasoning has one glaring flaw—where a

 plaintiff seeks a declaration as to the violation of a statute, that plaintiff still must demonstrate

 the underlying statute affords a personal remedy. Plaintiffs cannot do so here.

         The Rhode Island Supreme Court has explained that where a statute does not afford a

 party with a personal remedy, the Court cannot imply such a right of action by way of a claim for

 declaratory or compensatory relief. See Pontbriand v. Sundlun, 699 A.2d 856, 868 (R.I. 1997);

 2
   Even though this action has been removed to federal court, Plaintiffs’ proposed Amended Complaint demands
 relief under Rhode Island’s DJA instead of the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq. In
 reviewing whether the state or federal declaratory judgment act will apply, federal courts agree that even in
 circumstances where a plaintiff’s complaint pleads a cause of action under a state declaratory judgment act, the
 court, after removal, will apply the Federal Declaratory Judgment Act. See, e.g., Traincroft, Inc. v. Ins. Co., C.A.
 No. 14-10551-FDS, 2014 U.S. Dist. LEXIS 85170, at *16 (D. Mass. June 23, 2014) (“[B]ecause the case has been
 removed to federal court and the present question of ripeness is procedural, whether this Court may grant a
 declaratory judgment must be reviewed under the standard of the federal Declaratory Judgment Act . . . .”); Jones v.
 Sears Roebuck & Co., 301 Fed. Appx. 276, 281 n.12 (4th Cir. 2008) (holding that although complaint invoked West
 Virginia’s Declaratory Judgment Act, the Court will apply the Federal Declaratory Judgment Act). This Court
 appears to agree that in diversity actions, the Federal Declaratory Judgment Act will apply. See Essex Ins. Co. v.
 Westerly Granite Co., 2014 U.S. Dist. LEXIS 142507, at *4 (D.R.I. Oct. 7, 2014) (“[I]n ‘this declaratory judgment
 action, in which subject matter jurisdiction is based solely on diversity, federal law governs whether a justiciable
 controversy exists within the purview of the [federal] Declaratory Judgment Act[.]’ Thus, the Court need not address
 the parties' contentions made pursuant to the Rhode Island Declaratory Judgment Act, R.I. Gen. Laws § 9-30-1 et
 seq.” (quoting Standard Fire Insurance Co. v. Sassin, 894 F. Supp. 1023, 1025-1026 (N.D. Tex. 1995))).



                                                          3
                                                                                                  302745854V1 1010819
Case 1:18-cv-00385-WES-LDA Document 16 Filed 11/01/18 Page 4 of 11 PageID #: 615




 see also Long v. Dell, Inc., 93 A.3d 988, 1004-1005 (R.I. 2014) (“Because that request for

 declaratory relief relates solely to underlying rights or causes of action unavailable to [plaintiff],

 he may not pursue a declaratory judgment. Accordingly, the Superior Court justice properly

 dismissed [plaintiff]’s requests for declaratory and injunctive relief.”). In Pontbriand, the Court

 reviewed whether the plaintiff depositors in various insolvent financial institutions could

 maintain a claim for violations of R.I. Gen. Laws § 19-14-2 against the governor as a request for

 declaratory relief under § 9-30-1. Id. at 859. Section 19-14-2 governs the inspection of certain

 information and records by state officials and provides a $1,000 fine for violations. See

 Pontbriand, 699 A.2d at 867-868.

          The Rhode Island Supreme Court determined that the express language of the Section 19-

 14-2 did not provide the plaintiffs with a personal remedy—much like the instant statute, also

 under Title 19, does not provide Plaintiffs with a private right of action. Recognizing plaintiffs’

 claims for declaratory and compensatory relief would require the Court to imply a private cause

 action, the Court concluded that it was “unnecessary and inappropriate . . . to seek or find an

 implied right of action.” Id. at 868 (citing Citizens for Preservation of Waterman Lake v. Davis,

 420 A.2d 53 (R.I. 1980). 3


 3
   There is no suggestion in the caw law that the analysis presented here should change or should be altered by
 application of the Federal Declaratory Judgment Act over Rhode Island’s DJA. Plaintiffs in bringing this proposed
 amended class action complaint have elected to pursue claims under the state DJA even though this action has since
 been removed to Federal Court. While Defendants’ cite to Rhode Island case law in interpreting declaratory
 judgment actions, this is done specifically to address whether Plaintiffs are permitted to circumvent a lack of a
 private right of action. This analysis is not procedural in nature (thus mandating an application of federal law) but
 rather a substantive determination on whether a particular statute affords a private cause of action or whether a
 claimant is permitted in such instances to seek declaratory relief (regardless of whether that declaratory relief is
 federal or state relief). See BCB Bancorp, Inc. v. Progressive Cas. Ins. Co., 2013 U.S. Dist. LEXIS 187941, at *7-8
 (D.N.J. Oct. 8, 2013) (“Under the Erie doctrine, federal courts sitting in diversity apply state substantive law and
 federal procedural law. . . . Both the federal Declaratory Judgment Act and its state-based counterparts are
 procedural in nature.” (internal quotation marks omitted)). While the application of the federal declaratory judgment
 act is procedural under Erie, the Court must still establish that the plaintiffs, under state law, can establish a private
 right of action. See Harris Cnty. Tex. v. MERSCORP Inc., 791 F.3d 545, 552 (5th Cir. 2015). Put another way, the
 federal declaratory judgment act does not itself create a cause of action in a diversity case; rather, the Court must



                                                             4
                                                                                                       302745854V1 1010819
Case 1:18-cv-00385-WES-LDA Document 16 Filed 11/01/18 Page 5 of 11 PageID #: 616




          Here, § 9-14.11-1 does not provide the Plaintiffs with a private right of action. Rather, as

 discussed in Defendants’ Memorandum in support of their Motion to Dismiss, the Rhode Island

 General Laws provide that Title 19 specifically tasks the Director of the DBR with imposing

 administrative assessments and penalties for violations of the provisions of that title, or

 importantly, “any regulation promulgated pursuant to any provisions of this title.” 4 R.I. Gen

 Laws. § 19-14-23(f). The Rhode Island Supreme Court has rejected the task of Courts to imply

 private rights of action into statutes. See Stebbins v. Wells, 818 A.2d 711, 716 (R.I. 2003). By

 characterizing their claims as a request for declaratory relief that Defendants violated § 9-14.11-

 1, Plaintiffs effectively demand an advisory opinion on whether the DBR properly penalized

 Defendants through entry of the Consent Order. This is not the proper role for the Court here,

 especially considering that the DBR—the main agency tasked with administering and enforcing

 the provisions of § 9-14.11-1—has already rendered its decision and granted Ocwen its

 application and permitted a servicing license without any interruption.

          B.        The Consent Order Entered Between Ocwen and the DBR Definitively and
                    Conclusively Resolved Ocwen’s Licensing Status

          Notwithstanding the absence of any private right of action and the Consent Order,

 Plaintiffs argue that Ocwen’s foreclosure violated the provisions of Paragraph 21 of the

 Plaintiffs’ mortgage agreement. Plaintiffs’ arguments seeking to invalidate the foreclosure based


 review the state substantive law to determine if there is an underlying state cause of action to establish jurisdiction.
 See id. at 552-53. Consequently, in this regard, this Court is certainly permitted to review Rhode Island state
 decisions, and specifically, the Rhode Island Supreme Court’s decision in Pontbriand, 699 A.2d 856, to make its
 determination.
 4
   Plaintiffs state in their Opposition that “the power to exonerate or shield the business entities from civil liability for
 violations of Rhode Island law does not rest with the DBR. In fact, there is no provision granting the DBR such
 power under Rhode Island law.” (Pls.’ Opp. at 15.) Plaintiffs’ interpretation is wrong. The General Assembly, in
 enacting Title 19 and all of its provisions and sections, affirmatively decided that the DBR, and the DBR alone, is
 responsible for enforcement of these licensing provisions. In no way are Defendants “obstruct[ing] the rights of
 Rhode Island citizens to bring actions seeking declaratory judgment.” Defendants are simply advocating that where
 a statute does not provide a private right of action, a plaintiff should not be allowed to rely on the DJA. And
 importantly, this conclusion is supported by Rhode Island law.



                                                              5
                                                                                                        302745854V1 1010819
Case 1:18-cv-00385-WES-LDA Document 16 Filed 11/01/18 Page 6 of 11 PageID #: 617




 on the “applicable law” provision of the Mortgage, and their arguments that the Consent Order

 somehow did not expressly provide that Ocwen was retroactively granted a license under § 19-

 14.11-1, wholly miss the mark. Essentially, Plaintiffs demand that this Court—and not the

 DBR—make findings and issue the appropriate penalty to Ocwen for its servicing operations

 following the DBR’s issuance of the Emergency Order. Plaintiffs’ line of reasoning

 impermissibly demands the Court’s opinion on whether state administrative agencies have

 administered the proper degree of enforcement of state regulations. Cf. New Eng. Tel. & Tel. Co.

 v. Conversent Communs. of R.I., 178 F. Supp. 2d 81, 94 (D.R.I. 2001) (“[T]his Court does not

 usually find itself in the role of an appellate court of state agency action.”). It is likewise not the

 proper role for Plaintiffs here to step into the shoes of the DBR, speculate on the DBR’s true

 intent, and demand relief that exceeds the plain and express terms of the Consent Order.

        In circumstances where a statute does not provide a private cause of action, judicial

 remedies beyond the administrative enforcement contemplated by that statute are inappropriate.

 See, e.g., Rogers v. Frito-Lay, Inc., 611 F.2d 1074, 1084 (5th Cir. 1980) (“The regulations [of the

 Rehabilitation Act of 1973] make no provision for a private cause of action, suggesting that a

 private judicial remedy may be difficult to harmonize with the administrative enforcement

 framework.”); Walley v. Willow Valley Cmtys., No. CI-15-05937, 2016 Pa. Dist. & Cnty. Dec.

 LEXIS 949, at *179 (Pa. Feb. 8, 2016) (“Due to the lack of an express private cause of action

 and the comprehensive administrative plan that cloaks the Department of Health with exclusive

 authority to enforce the statutory scheme, we find that the [Pennsylvania's Healthcare Facilities

 Act] was not created for the purpose of protecting the individual [i]nterests of [plaintiff].” Courts

 should not be put in the position to have to issue private remedies where there is a clear

 administrative enforcement framework available under the particular statute. Here, Title 19



                                                   6
                                                                                       302745854V1 1010819
Case 1:18-cv-00385-WES-LDA Document 16 Filed 11/01/18 Page 7 of 11 PageID #: 618




 specifically provides for the framework in which the DBR pursues violations. Without any

 private cause of action available, this Court cannot grant Plaintiffs any personal remedies.

        C.      Plaintiffs Cannot Establish Any Violation of “Applicable Law” or a Violation of
                Any Condition Precedent in the Mortgage to Challenge Foreclosure

        Plaintiffs argue that because the Consent Order does not specifically state that “it is the

 specific intent of the DBR to grant licensure to Ocwen to act as third party servicer” or “that it is

 the specific intent of the DBR to exonerate or shield Ocwen from civil liability,” that the absence

 of this language somehow evidences the DBR’s intent to leave these questions open to individual

 borrowers’ suits and to this Court’s interpretation. (Pls.’ Opp. at 12-13.) Plaintiffs expand the

 plain language of the Consent Order beyond its unambiguous terms. If the DBR intended to

 include relief for past foreclosures conducted during the period after the Emergency Order, then

 such relief would have been included. Instead, the Consent Order, by its very terms, negated the

 Emergency Order on September 29, 2017. To now claim that the Emergency Order constitutes

 the basis for Plaintiffs’ claims that Ocwen, on behalf of HSBC, as Trustee violated “applicable

 law” misreads and misinterprets the Consent Order. While the DBR provided in the Emergency

 Order that “Respondents shall immediately cease and desist from any and all unlicensed activity

 in this State, including, without limitation, acting as a third party loan servicer,” (Compl. at ¶ 27,

 Ex. 1 at 5-6.), Ocwen and the responding parties immediately commended an action for judicial

 review in the Providence Superior Court (Ocwen Loan Servicing, LLC et al. v. Director of R.I.

 Dep’t of Bus. Reg., C.A. No. PC-2017-1862) and that suit remained open until the DBR and

 Ocwen entered into the Consent Order and then the case was dismissed.

        The Consent Order entered between the DBR and Ocwen acknowledged the “Global

 Minimum Settlement Terms” between the parties. Paragraph 27 of the Consent Order provides

 “the [DBR] will vacate the denial of, reinstate and grant the Third Party Servicer Applications.”


                                                   7
                                                                                      302745854V1 1010819
Case 1:18-cv-00385-WES-LDA Document 16 Filed 11/01/18 Page 8 of 11 PageID #: 619




 (Compl., Ex. 1 at 6-7.). Accordingly, as discussed in Defendants’ memorandum of law in support

 of motion to dismiss, the facts of this case unquestionably demonstrate an attempt by the DBR to

 suspend Ocwen’s servicing license, an immediate lawsuit to enjoin that suspension, and an

 agreed-to consent order that completely resolved the dispute Plaintiffs raise here. More

 importantly, Plaintiffs present no allegation of fact that the DBR is presently pursuing Ocwen for

 unlicensed foreclosures during this period. 5

         Plaintiffs point to the evidence of the DBR’s “intent” that Ocwen comply with all

 “applicable laws” through the Consent Order’s inclusion of Paragraph 38, providing that Ocwen

 and the “Respondents” were under an obligation to “comply with other applicable laws or

 regulations administered by or through” the DBR. (Compl., Ex. 1 at 7.) What Plaintiffs fail to

 realize though is that Ocwen’s registration as a loan servicer did not fall under this “Compliance:

 Other Laws” section because the registration under § 19-14.11-1 was one of the main focuses of

 the Consent Order—and specifically addressed in Paragraphs 1, 16, 23, and 27-30, among

 others. 6

         In pursuit of their “applicable law” argument, Plaintiffs rely upon several distinguishable

 decisions, 7 including most notably, this Court’s decision in Dan-Harry v. PNC Bank, N.A., C.A.

 No. 17-cv-00136, 2018 U.S. Dist. LEXIS 31560 (D.R.I. Feb. 26, 2018). (See Pls.’ Opp. at 17-



 5
   In fact, the DBR was well aware that Ocwen, as of December 31, 2016, was servicing 6,422 loans in Rhode Island.
 (Id., Ex. 1 at ¶ 25.). Furthermore, the DBR specifically requested that Ocwen provide the DBR with “a list of all
 loans secured by Rhode Island property presently serviced by Respondents” by November 1, 2017. (Id., Ex. 1 at ¶
 30.) How Plaintiffs can claim the DBR did not retroactively grant these servicer licenses for this period in question
 is simply beyond good reason.
 6
   The Consent Order at Section V, “Rhode Island Third Party Servicer Licensing Terms,” expressly and specifically
 states that the “Third Party Servicer Applications” are to be granted and that the “Respondents” must thereafter
 maintain these licenses in good standing with timely renewals in order to continue to perform any third party
 mortgage loan servicing activity in Rhode Island. (Compl., Ex. 1 at ¶¶ 27-30.)
 7
    Plaintiffs Opposition and Motion for Leave to Amend appear to all but abandon their argument for strict
 compliance under Martins v. Fed. Hous. Fin. Agency, 214 F. Supp. 3d 163 (D.R.I. 2016), and instead, rely on cases
 interpreting paragraph 9 of standard-form mortgage agreements.



                                                          8
                                                                                                  302745854V1 1010819
Case 1:18-cv-00385-WES-LDA Document 16 Filed 11/01/18 Page 9 of 11 PageID #: 620




 22.). Dan-Harry arose from allegations that the defendants failed to hold a “face-to-face

 meeting” with plaintiff mortgagor prior to foreclosing on the property as required by the U.S.

 Housing and Urban Development (“HUD”) regulations. See id. at *2. In Dan-Harry, the plaintiff

 argued that the foreclosure breached the mortgage because paragraph 9(d) contained an express

 requirement that the mortgagee comply with the HUD regulations and that such compliance was

 a condition precedent to foreclosure. Id. at *10. This Court ultimately found that “a breach of

 contract claim for damages and other remedies against a mortgagee that breaches its express

 contractual duty under paragraph 9(d) to conduct the pre-foreclosure face-to-face meeting as

 required by 24 C.F.R. § 203.604(b).” Id. at *21.

        Contrary to Dan Harry, there is no express statutory provision in Paragraph 21 that the

 loan servicer must register with the State of Rhode Island as an express condition precedent to

 conducting foreclosure. All that is required under Paragraph 21 is that Ocwen sell the property at

 foreclosure “in the manner prescribed by applicable law.” (Pls.’ Opp. at 4-5.) Paragraph 21 does

 not create a condition precedent as in Dan-Harry where a borrower can allege violations of

 Rhode Island’s servicing statute in demanding compliance with applicable law. Plaintiffs’ only

 challenge to the subject foreclosure (and foreclosures of the putative class members) is a

 licensing issue that they have no right or reason to enforce.

        Finally, Plaintiffs’ breach of contract claim can only survive if Plaintiffs can, in fact,

 demonstrate an actual “breach” by Defendants. See Charles Place Assocs. v. Carrier Corp., C.A.

 No. 1:09-cv-00535-JJM-PAS, 2013 U.S. Dist. LEXIS 97635, at *5 (D.R.I. July 12, 2013) (under

 Rhode Island law, “a plaintiff must prove that (1) an agreement existed between the parties, (2)

 the defendant breached the agreement, and (3) the breach caused (4) damages to the plaintiff.”

 (quoting Barkan v. Dunkin’ Donuts Inc., 627 F.3d 34, 39 (1st Cir.2010))). As discussed above,



                                                    9
                                                                                   302745854V1 1010819
Case 1:18-cv-00385-WES-LDA Document 16 Filed 11/01/18 Page 10 of 11 PageID #: 621




  the Consent Order resolved and granted Ocwen’s license to conduct loan servicing operations in

  Rhode Island effective as of the date of the Emergency Order. Thus, even if § 19.14.11-1 is

  incorporated into the mortgage and can be enforced by Plaintiffs, there is no “breach” of any

  contract with the Plaintiffs, as the Consent Order affirms Defendants have complied with all

  “applicable law.”

                                     III.    CONCLUSION

         For the reasons stated above, and for the reasons discussed in the Memoranda of Law

  filed in support of Defendants’ Motion to Dismiss Plaintiffs’ Class Action Complaint Pursuant to

  Fed. R. Civ. P. 12(b)(6), Ocwen Loan Servicing, LLC and HSBC Bank USA, National

  Association, as Trustee for Option One Mortgage Loan Trust 2007-HL1, Asset-Backed

  Certificates, Series 2007-HL1, improperly named as “HSBC Bank USA, N.A. as trustee for

  Option One Mortgage Loan Trust 2007-HL1” request dismissal of this action and a denial of

  Plaintiffs’ Motion for Leave to Amend.




                                                10
                                                                                  302745854V1 1010819
Case 1:18-cv-00385-WES-LDA Document 16 Filed 11/01/18 Page 11 of 11 PageID #: 622




                                                      Respectfully submitted,

                                                      OCWEN LOAN SERVICING, LLC; and
                                                      HSBC BANK USA, NATIONAL
                                                      ASSOCIATION, AS TRUSTEE FOR
                                                      OPTION ONE MORTGAGE LOAN TRUST
                                                      2007-HL1, ASSET-BACKED
                                                      CERTIFICATES, SERIES 2007-HL1,

                                                      By Their Attorneys,


                                                      /s/ Ethan Z. Tieger
                                                      Samuel C. Bodurtha, Bar No. 7075
                                                      Ethan Z. Tieger, Bar No. 9308
                                                      HINSHAW & CULBERTSON LLP
                                                      321 South Main Street, Suite 301
                                                      Providence, RI 02903
                                                      Telephone: (401) 751-0842
                                                      Facsimile: (401) 751-0072
                                                      sbodurtha@hinshawlaw.com
                                                      etieger@hinshawlaw.com

  Dated:     November 1, 2018



                                   CERTIFICATE OF SERVICE

          I, Ethan Z, Tieger, hereby certify that the documents filed through the ECF system will
  be sent electronically to the registered participants as identified on the Notice of Electronic Filing
  (NEF) and paper copies will be sent to those indicated as nonregistered participants on
  November 1, 2018.

                                                      /s/ Ethan Z. Tieger
                                                      Ethan Z. Tieger




                                                   11
                                                                                       302745854V1 1010819
